Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on January 5, 2022. Claim 1 has been amended. Claims 1-6 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: On line 2, change “a AC power input” to --an AC power input--. On line 14, change “the DC power output” to --a DC power output--.
Claim 4: On line 1, change “detect” to --detects--.
Claim 6: On line 4, after “Microcontroller”, add --.--.

Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-6, applicant amended the independent claim to overcome the 112 rejection set forth in the Non-Final Office action dated on October 5, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest an intelligent SMART ABSI microcontroller wherein, along with the other claimed features, said five pin or seven pin connection comprising a Dim+ and Dim- control pin configure for mating engagement with said Dim+ and Dim- receptacles of said driver; a control input configured for connection to an accessory light controller; a Smart ANSI Microcontroller configured to detect an accessory light control standard from said accessory light controller and to provide a control signal according to the light control standard recognized by the driver of the luminaire to control the DC power output of said light driver such that said accessory light controller controls the light output of the luminaire, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896